NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-AUG-2022
                                            08:14 AM
                                            Dkt. 17 OAWST
                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI I


  DEUTSCHE BANK NATIONAL TRUST COMPANY, AS TRUSTEE, IN TRUST FOR
  REGISTERED HOLDERS OF LONG BEACH MORTGAGE LOAN TRUST 2006-WL2,
 ASSET-BACKED CERTIFICATES, SERIES 2006-WL2, Plaintiff-Appellee,
          v. JANICE D. ELLISON, Defendant-Appellant, and
              HAWAII COMMUNITY FEDERAL CREDIT UNION;
  ASSOCIATION OF APARTMENT OWNERS OF KAAUHUHU HOMESTEADS, LOT 9,
        Defendants-Appellees, and JOHN AND MARY DOES 1-20;
DOE PARTNERSHIPS, CORPORATIONS OR OTHER ENTITIES 1-20, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                      (CIVIL NO. 17-1-304K)


               ORDER APPROVING STIPULATION TO DISMISS
     (By:   Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
            Upon consideration of the Stipulation and Order for

Dismissal With Prejudice of Notice of Appeal Filed May 11, 2022,

filed July 13, 2022, by Defendant-Appellant Janice D. Ellison,

the papers in support, and the record, it appears that (1) the

appeal has been docketed and the filing fees have been paid;

(2) the parties stipulate to dismiss the appeal with prejudice

and bear their own attorneys' fees and costs, under Hawai i Rules
  NOT FOR PUBLICATION IN WEST'S HAWAI I REPORTS AND PACIFIC REPORTER

of Appellate Procedure Rule 42(b); and (3) the stipulation is

dated and signed by counsel for all parties appearing in the

appeal.

          Therefore, IT IS HEREBY ORDERED that the stipulation is

approved and the appeal is dismissed with prejudice.      The parties

shall bear their own attorneys' fees and costs.

          DATED:   Honolulu, Hawai i, August 17, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Sonja M.P. McCullen
                                      Associate Judge

                                      /s/ Derrick H.M. Chan
                                      Associate Judge




                                  2